Adams, J.
The defendant, as we infer, filed a motion for a continuance. The record shows that a motion for a continuance was overruled. But no motion is set out, nor is there anything to show upon what ground a continuance was asked except, an affidavit made by the defendant. That affidavit shows in substance that the defendant was informed by some one, it does not appear by whom, that the case would not be tried at that term, and that'the District Attorney had no intention of calling it for trial that term, but desired its continuance. It also shows that the witnesses for the state were not present until the day before the affidavit was made. It is manifest that this affidavit does not show sufficient ground for a continuance, and this being all the ground shown, we have to say that the motion appears to have been properly overruled.
The defendant moved for a new trial, on the ground that the verdict is not supported by the evidence, and contrary to law. No evidence is set out, except the evidence before the grand jury. The instructions are set out and appear to us to be correct. We see no error.
Affirmed.